PER CURIAM.
We think the judgment appealed from should be reversed. The evidence shows clearly that there was a sale of the dog to the plaintiff, and that there was a delivery. After the delivery of the dog, it was intrusted to the care of the vendor for a day. She then had no right to sell it to the defendant. It was plaintiff’s property, although the price had not been paid. The defendant evidently knew all of the circumstances of the sale to the plaintiff, and took the dog with notice of plaintiff’s title. The dog should be given to the plaintiff.
The judgment is reversed, and a new trial granted, with costs to appellant to abide the event.